— Per Curiam :
The amendment allowed by the Court was fairly within the act of 11th June, 1879. P. L., 123. It was conducive to justice, and a fair trial on the merits. The fact that the statute *536authorizes the changing, adding, and striking out the names of claimants, and tbe adding of the names of owners and contractors, does not limit the act to such amendments. The right of amendment extends to the form and manner of setting forth the items of the claim. As amended there is no just objection to the validity of the claim, and no error in the-judgment.
Judgment affirmed.